UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2008 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number: 333-162516 CIK Number: 0001377469 PEGASUS TEL, INC. (Exact name of small business issuer as specified in its charter) Delaware 41-2039686 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 118 Chatham Road, Syracuse, NY (Address of principal executive offices) (zip code) Registrant's telephone number, including area code: Issuer’s telephone number:(315) 491-8262 Carl E. Worboys 118 Chatham Road Syracuse, NY13203 Telephone: (315) 491-8262 Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.0001 par value per share (Title of Class) 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes []No [ X ] As of December 30, 2010, 20,215,136 shares of the Company's $.0001 par value common stock were issued and outstanding. State issuer’s revenues for its most recent fiscal year of December 31, 2009: $4,771 As of December 30, 2010, the aggregate market value of the 7,107,991 shares common stock held by non-affiliates was approximately $711 based upon the par value of $.0001. Documents incorporated by reference: None. Transitional Small Business Disclosure Format: Yes []No [ X ] 2 PEGASUS TEL, INC. JUNE 30, 2008 PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements 4 Balance Sheets as June 30, 2008 (Unaudited) and December 31, 2007 4 Statements of Operations For the three months ended June 30, 2008 (Unaudited) and June 30, 2007 (Unaudited) For the six months ended June 30, 2008 (Unaudited) and June 30, 2007 (Unaudited) For the cumulative period from February 19, 2002 (Inception) to June 30, 2008 (Unaudited) 5 Statements of Cash Flows For the six months ended June 30, 2008 (Unaudited) and June 30, 2007 (Unaudited) For the cumulative period from February 19, 2002(Inception) to June 30, 2008 (Unaudited) 6 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis or Plan of Operation 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 30 PART II – OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 35 Item 4. Submission of Matters to a Vote of Security Holders 35 Item 5. Other Information 35 Item 6. Exhibits 36 SIGNATURES 3 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS PEGASUS TEL, INC. (A Development Stage Company) BALANCE SHEETS (Unaudited) June 30, December 31, Assets: Cash and Cash Equivalents $ $ Accounts Receivable Total Current Assets Property and Equipment Payphone Equipment Less Accumulated Deprecation ) ) Total Assets $ $ Liabilities: Accounts Payable $ $ Related Party Accounts Payable Accrued Interest Related Party Notes Payable Total Current Liabilities Total Liabilities Stockholders' Equity: Preferred Stock,Par value $0.0001, Authorized 10,000,000 shares Issued 0 shares at June 30, 2008 and December 31, 2007 - - Common Stock, Par value $0.0001, Authorized 100,000,000 shares Issued5,100,000 shares at June 30, 2008 and December 31, 2007 Paid-In Capital Deficit Accumulated During Development Stage ) ) Total Stockholders' Equity ) ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. 4 PEGASUS TEL, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Cumulative Since February 19, For the Three Months Ended For the Six Months Ended Inception of June 30, June 30, Development Stage Revenues $ Costs of Services ) Gross Margin Expenses Accounting - - Advertising - Related Party Bookkeeping General and Administrative Legal - Outside Services - Operating Expenses Operating Income (Loss) Other Income (Expense) Interest, Net ) Net Loss Before Taxes ) Income and Franchise Tax - - ) - ) Net Loss $ ) $ ) $ ) $ ) $ ) Loss per Share, Basic & Diluted $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding The accompanying notes are an integral part of these financial statements. 5 PEGASUS TEL, INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Cumulative Since February 19, For the Six Months Ended Inception of June 30, Development Stage CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss for the Period $ ) $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and Amortization - Changes in Operating Assets and Liabilities Decrease (Increase) in Accounts Receivable ) ) Increase (Decrease) in Accounts Payable Increase (Decrease) in Related Party Accounts Payable Increase (Decrease) in Interest Payable Decrease (Increase) in Intercompany Dues - - Net Cash Used in Operating Activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of Property and Equipment - - ) Net cash provided by Investing Activities - - ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from Related Party Notes Net Cash Provided by Financing Activities Net (Decrease) Increase in Cash ) Cash at Beginning of Period - Cash at End of Period $ $
